Citation Nr: 1143361	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease, status post meniscectomy, prior to January 6, 2009, and in excess of 40 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee strain.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  He also had subsequent Reserve service, including a period of active duty for training from October 1991 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A February 2009 rating decision increased the rating for right knee degenerative joint disease, status post meniscectomy, from 20 to 40 percent, effective from January 6, 2009, which did not abrogate the appeal as to that issue.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran presented testimony to the undersigned at the RO in July 2010.  He submitted additional evidence after the hearing, with a waiver of RO jurisdiction over that evidence.  A copy of the hearing transcript is associated with the file.

The record reflects myriad psychiatric diagnoses, including major depressive disorder and PTSD.  Although the Veteran has not claimed service connection for these additional psychiatric diagnoses, they are part of the current service connection claim, and the Board has recharacterized the issue to ensure these additional diagnoses are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In this regard, claims for PTSD and major depressive disorder were denied by the RO in unappealed April 1997 and December 2002 rating decisions.  The instant appeal stems from the Veteran's attempt to reopen his previously-denied claim, filed in June 2005.  However, in February 2007, relevant service treatment records were obtained that were not associated with the claims file at the time of the unappealed April 1997 and December 2002 decisions.  VA regulations provide that if relevant service department records are associated with the claims file after VA issues a decision on a claim, VA will reconsider the claim without regard to the provisions of 38 C.F.R. § 3.156(a), which provide for the standard for reopening previously denied claims based on new and material evidence.  38 C.F.R. § 3.156(c) (2011).  Consequently, the issue has been recharacterized on the title page to encompass the issue of service connection on the merits, without regard to the submission of new and material evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In a July 2010 statement, the Veteran withdrew his appeal concerning entitlement to increased disability ratings for right knee, left knee, and lumbar spine disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease, status post meniscectomy, prior to January 6, 2009, and in excess of 40 percent thereafter; entitlement to a disability rating in excess of 10 percent for left knee strain; and entitlement to a disability rating in excess of 10 percent for lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2010 submission, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to this issues of entitlement to increased disability ratings for right knee degenerative joint disease, status post meniscectomy, left knee strain, and lumbar strain.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease, status post meniscectomy, prior to January 6, 2009, and in excess of 40 percent thereafter is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for left knee strain is dismissed.

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for lumbar strain is dismissed.


REMAND

The Veteran asserts that his current acquired psychiatric disorder is the result of abusive incidents amounting to personal assault during basic training.

In March 2007 and September 2008, the Veteran underwent VA examinations, as a result of which he was diagnosed with depression and a personality disorder.  Based upon the examination of the Veteran and a review of his claims file, the examiner opined that depression was less likely as not caused by the Veteran's military service, to include a May 1981 in-service suicide attempt.  The examiner reasoned that the Veteran "was not treated for any kind of depression" in service, just immature personality disorder in May 1981, and that the "remainder of the service medical records during enlistment and separation were negative for psychiatric condition."  However, the Board observes that nursing notes associated with the May 1981 hospitalization include a description of "depression- due to inability to deal with personal problems." 

Moreover, no etiological opinion was rendered on the personality disorder.  In this regard, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, such condition may be service connected if it is subject to superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Thus, the rationale provided by the VA examiner is inadequate, in that he did not address the in-service notation of depression or whether any current personality disorder was subject to superimposed disease or injury during service resulting in additional disability, thereby rendering the examination as a whole inadequate and requiring a remand for an additional examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, to the extent the Veteran's claim encompasses PTSD, pertinent regulations provide that if a PTSD claim is based on a claimed in-service personal assault, such as in the instant case, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident. 
38 C.F.R. § 3.304(f)(5) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

The regulations further provide that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Therefore, such notice should be provided to the Veteran upon remand.

Lastly, on remand, records of VA treatment dated from March 2009 to December 2009 and after July 2010 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following action:

1.  Provide the Veteran with a notice letter to his current address of record regarding his service connection claim for an acquired psychiatric disorder, to include PTSD, which complies with the notification requirements of the VCAA as amplified by 38 C.F.R. § 3.304(f)(5) (2011).  The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault.

2.  Obtain and associate with the claims file records from the VA Medical Center in Milwaukee, Wisconsin dated from March 2009 to December 2009 and from July 2010 to the present.  All attempts to secure those records must be documented in the claims file.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in paragraph (1) above, schedule the Veteran for a VA mental disorder examination to determine the etiology of any diagnosed acquired psychiatric disorder.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions: 

(A) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service?  In rendering this opinion, please comment upon the May 1981 notation of "depression- due to inability to deal with personal problems" in the nursing notes associated with the in-service suicide attempt.

(B) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based. 

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis. 

(C) Is it at least as likely as not (50 percent or greater probability) that the Veteran's personality disorder was subject to superimposed disease or injury during service which resulted in additional disability?

4.  Readjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


